NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) to TW109200897 filed 21 January 2020. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Stephen Hsu on 09 September 2021.

The application has been amended as follows: 
CLAIMS:
Claim 1, line 3, “and each” is amended to read --and each of the two pulley assemblies--
Claim 1, lines 17-18, “a pull rope spring box is mounted on the wheel shaft” is amended to read --and two pull rope spring boxes, the two pull rope spring boxes each mounted to a corresponding one of the wheel shafts--

REASONS FOR ALLOWANCE
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach all of the structural and functional limitations, further in view of the two pulley assemblies and two pulley seats.

The closest prior art of record includes Wang (US 2019/0217149).
Regarding independent claim 1, Wang teaches a device comprising: a base (body 20); two pulley assemblies disposed on the base disc, and each including: a rope 5wheel (second transmission portion 322), a belt wheel (first transmission 321), and a wheel shaft (first main shafts 31) (Fig. 4), wherein the rope wheel is disposed on the wheel shaft through a one-way bearing (Para. [0040]); a support plate has a support frame (adjustment rods 251) provided on the base, and a mounting seat (adjustment plate 252) provided on the support frame;  10a fan wheel assembly disposed on the mounting seat and including: a fan wheel shaft (second main shaft 51) inserted through the mounting seat and fixed on the base disc, and a fan wheel (damping wheel 52) fixed to the fan wheel shaft (Fig. 3); a belt (resistance belt 60) drivingly connected to the wheel shafts of the two pulley assemblies and the fan wheel shaft of the fan wheel assembly (Fig. 2); a pull rope spring box (reset units 40) is mounted on the wheel shaft by a one-way bearing and is provided with a spiral spring (scroll spring 41) (Fig. 4).
Wang fails to teach a portable exercise device with a base disc wherein the belt wheel is fixed on the wheel shaft further comprising two pulley seats each including: a rod, a rope, and a handle, wherein the rods are fixed to the base disc, the ropes each have one end fixed to a .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Catrina A Letterman whose telephone number is (303)297-4297.  The examiner can normally be reached on Monday - Thursday, 8am - 4pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/C.A.L./Examiner, Art Unit 3784                                                                                                                                                                                                        
/JENNIFER ROBERTSON/Primary Examiner, Art Unit 3784